IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


IN RE: A.N.L. (APPEAL OF A.B.)               : No. 118 MM 2017
                                             :
                                             :
PETITION OF: MICHAEL B. SMITH,               :
ESQUIRE                                      :


                                        ORDER



PER CURIAM

       AND NOW, this 13th day of October, 2017, upon consideration of the Application

to Withdraw, it is noted that no Petition for Allowance of Appeal was advanced within

the filing period.   See Pa.R.A.P. 105(b) (providing that the time period for filing an

allocatur petition may not be enlarged). Moreover, there is no other allocatur-related

submission before this Court.

       As the application is not related to a filing pending in this tribunal, there is no

evident jurisdictional basis for its consideration. See Reading Anthracite Co. v. Rich,

577 A.2d 881 (Pa. 1990) (observing that the timeliness of an appeal is jurisdictional).

Accordingly, the Application to Withdraw is DISMISSED.